14-2126
    Singh v. Lynch
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A200 777 569
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

          At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    27th day of April, two thousand sixteen.

    PRESENT:
             PIERRE N. LEVAL,
             REENA RAGGI,
             RAYMOND J. LOHIER, JR.,
                  Circuit Judges.
    _____________________________________

    GURPREET SINGH,
             Petitioner,

                     v.                                              14-2126
                                                                     NAC

    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Amy Nussbaum Gell, Gell & Gell, New
                                         York, New York.

    FOR RESPONDENT:                      Benjamin C. Mizer, Acting Assistant
                                         Attorney General; M. Jocelyn Lopez
                                         Wright, Senior Litigation Counsel;
                           Ilissa M. Gould, Trial Attorney,
                           Office of Immigration Litigation,
                           United States Department of Justice,
                           Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Gurpreet Singh, a native and citizen of India,

seeks review of a May 28, 2014 decision of the BIA affirming

an April 13, 2012 decision of an Immigration Judge (“IJ”)

denying Singh’s application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”).     See

In re Gurpreet Singh, No. A200 777 569 (B.I.A. May 28, 2014),

aff’g No. A200 777 569 (Immig. Ct. N.Y.C. Apr. 13, 2012).   Under

the circumstances of this case, we review the IJ’s and the BIA’s

decisions together, see Wangchuck v. DHS, 448 F.3d 524, 528 (2d

Cir. 2006), applying well established standards of review, see

8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

165-66 (2d Cir. 2008).    In so doing, we assume the parties’

familiarity with the underlying facts and procedural history

in this case.
                               2
I.    Adverse Credibility Determination

      Where, as here, an application is governed by the REAL ID

Act of 2005, the agency may, in light of the “totality of the

circumstances,” base an adverse credibility determination on

an applicant’s “demeanor, candor, or responsiveness,” the

inherent plausibility of his account, and inconsistencies in

his statements and other record evidence “without regard to

whether”    those   inconsistencies     go   “to    the    heart   of    the

applicant’s claim.”      8 U.S.C. § 1158(b)(1)(B)(iii); see Xiu

Xia Lin, 534 F.3d at 165.        “We defer therefore to an IJ’s

credibility determination unless, from the totality of the

circumstances, it is plain that no reasonable fact-finder could

make such an adverse credibility ruling.”          Xiu Xia Lin, 534 F.3d

at 167.

      Here, the IJ’s adverse credibility determination is based

on substantial evidence.      Although Singh claimed that he had

been arrested, detained, and beaten based on his Sikh religion

and his membership in the Shiromani Alkali Dal Amritsar (“SAD”),

a    Sikh   political   party,   the    IJ   reasonably         relied    on

inconsistencies     between   Singh’s    testimony        and   supporting

                                  3
documents in finding him not credible.      Singh testified that

police came to his home and warned his family that he would be

harmed if he continued his political activities, but a letter

from Singh’s mother does not mention this incident.                In

addition, Singh testified that he was hospitalized for two to

three days after he was released from detention, but a letter

from his doctor stated that he was hospitalized for five days.

Singh stated that he did not know why the doctor made this

mistake or how the doctor calculated the length of his stay.

To the extent Singh’s response explained the discrepancy, the

IJ was not required to credit the explanation.        See Majidi v.

Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).

     The IJ also reasonably relied on an inconsistency between

Singh’s testimony and his statements during the credible fear

interview.   We require the agency to “closely examine each

. . .   interview   before   concluding   that   it   represents   a

sufficiently accurate record of the alien’s statements to merit

consideration in determining whether the alien is credible.”

Ramsameachire v. Ashcroft, 357 F.3d 169, 179 (2d Cir. 2004);

see Ming Zhang v. Holder, 585 F.3d 715, 725 (2d Cir 2009) (“Where

                                4
the record of a credible fear interview displays the hallmarks

of reliability, it appropriately can be considered in assessing

an alien’s credibility.”).      Here, the IJ engaged in a close

analysis of the interview before relying on it.        Singh did not

state that any of his answers were mistranslated or that he

misunderstood any of the questions asked.              Although the

interview    is   not   transcribed   verbatim,   it   does   appear

accurately to reflect Singh’s answers to questions designed to

elicit the facts of Singh’s claim.     Under these circumstances,

the IJ reasonably determined that the credible fear interview

bore sufficient indicia of reliability to warrant consideration

in her assessment of Singh’s credibility.     See Ming Zhang, 585
F.3d at 725.

    Before the IJ, Singh testified that he was arrested a second

time while on his way to a political event.   During his credible

fear interview, however, he stated that he was arrested while

preaching.     The IJ reasonably relied on this inconsistency in

finding Singh not credible, see 8 U.S.C. § 1158(b)(1)(B)(iii),

and was not compelled to accept his explanation that he was

arrested “on [his] way to preach,” Certified Administrative

                                 5
Record (“CAR”) 163; see Majidi, 430 F.3d at 80.

    Given     the   above    inconsistencies,      the    IJ’s   adverse

credibility     determination     is   supported     by     substantial

evidence.    Accordingly, the agency reasonably denied asylum,

and withholding of removal, as both claims were based on the

same factual predicate.       See Paul v. Gonzales, 444 F.3d 148,

156-57 (2d Cir. 2006).

II. CAT

    Singh argues that the IJ erred in failing to consider his

claim that he will be tortured by the Indian government on

account of his Sikh religion, regardless of his credibility as

to any past harm.         A determination that an applicant is

ineligible for asylum and withholding of removal based on an

adverse     credibility     determination   does    not     necessarily

preclude relief under the CAT if the facts necessary to

establish the CAT claim are separate from the facts as to which

the applicant was found not credible.       See Ramsameachire, 357
F.3d at 184-85.

    Here, after finding Singh not credible on his claims of past

harm, the IJ did not consider the possibility that the Indian

                                   6
government would torture Singh in the future due to his Sikh

religion.       The omission was not error, however, because the

record does not contain evidence indicating that the Indian

government tortures Sikhs.           The 2010 State Department Report

does    not    mention    any    targeting   of   Sikhs   by   the   Indian

government, and Singh’s other evidence is either irrelevant or

concerns isolated incidents of harm.               Accordingly, remand

would be futile.         See Cao He Lin v. U.S. Dep’t of Justice, 428
F.3d 391, 401−02 (2d Cir. 2005).

       For the foregoing reasons, the petition for review is

DENIED.       As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.           Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                                FOR THE COURT:
                                Catherine O=Hagan Wolfe, Clerk of Court




                                      7